EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney on Kate Stuckman 3/24/2022.
In claims: Please replace current amendment with below amendment:



















1. 	(currently amended) A method for execution by a node of a processing system, comprising:
	receiving, via at least one processor, a query request indicating a first query for execution via a plurality of nodes in a storage cluster that includes the node;
	response to the receiving the query request:
extracting, via the at least one processor during a first temporal period, an ownership sequence number tag from the query request that indicates a first ownership sequence number;
initiating execution of the first query, via the at least one processor during the first temporal period, based on first data ownership information corresponding to the first ownership sequence number, wherein the is determined via participation in a first execution of a consensus protocol mediated via the plurality of 
terminating the execution of the first query, via the at least one processor during the first temporal period, based on at least one segment in the first subset of the set of segments being unavailable to the node and further based on the at least one segment in the first subset of the set of segments being indicated as at least one corresponding physical segment in the first data ownership information;
sending, by the at least one processor, a query error message indicating the termination of execution of the first query, wherein a final query result of the first query is not generated in the first temporal period based on the query error message;
perform re-execution of the first query, via the at least one processor during a second temporal period after the first temporal period, based on an updated ownership sequence number tag for the first query indicating a second ownership sequence number that is different from the first ownership sequence number, wherein the second ownership sequence number  corresponds todetermined via participation in a second execution of the consensus protocol mediated via the plurality of updated ownership sequence number tag indicates the second ownership sequence number from an updated query requestand wherein the performing of the re-execution of the first query includes performing at least one rebuilding function based on the at least one segment being indicated as at least one corresponding virtual segment in the second data ownership information; and


wherein, based on the performing of the re-execution of the first query by utilizing the second subset of the set of segments based on determining the second ownership sequence number , a final result for the first query is generated in the second temporal period based on the second subset of the set of segments and further based on other segments retrieved from at least one memory drive.
 
2.	(currently amended) The method of claim 1, first temporal period begins prior to determining the second data ownership information, first temporal period ends after determining the second data ownership information. 

3.	(currently amended) The method of claim 2, the determining the ownership sequence number tag of the first query is based on assignment of a and is that is [[the]] a most recently determined data ownership information of a plurality of previously determined data ownership information during the first temporal period, and wherein the ownership sequence number tag of the first query is updated from the ownership sequence number tag during the second temporal period based on determining the second data ownership information as the most recently determined data ownership information during the second temporal period. 

4.	(currently amended) The method of claim 1, wherein [[the]] a set difference between the first subset and the second subset is non-null based on at least one of: a migration of at least one segment in the segment group or a failure of a memory drive that stores at least one segment in the segment group. 

5.	(currently amended) The method of claim 1, further comprising: 
	receiving a second query request indicating a second query for execution, wherein the second query request includes [[an]] a second ownership sequence number tag that indicates 
	facilitating execution of the second query by utilizing the second subset of the set of segments based on determining the ownership sequence number tag of the second query indicates 

6.	(currently amended) The method of claim 5, the second temporal period, and wherein an overlap between the first temporal period and the second temporal period is non-null. 

7.	(currently amended) The method of claim 1, wherein the first subset of the set of segments indicated for the node in the first data ownership information includes another at least one segment as one of: another corresponding at least one physical segment or another at least one virtual segment, and wherein the second subset of the set of segments indicated for the node in the second data ownership information does not include the another at least one segment as neither one of: the another corresponding at least one physical segment or the another at least one virtual segment.


8.	(currently amended) The method of claim 1, wherein a corresponding query request indicating the first query is received for execution by each node of the plurality of node of the plurality of node of the plurality of s the first data ownership information to initiate execution of first query based on determining the ownership sequence number tag for the first query that indicates 

9.	(currently amended) The method of claim 1, wherein each node of the plurality of s the first data ownership information via of the nodes in the first execution of the consensus protocol.

10.	(currently amended) The method of claim 1, wherein the first data ownership information indicates a plurality of subsets of the set of segments, wherein each subset in the plurality of subsets is mutually exclusive and collectively exhaustive with respect to the set of segments, wherein first data ownership information indicates each node in the plurality of nodes is mapped to ownership of exactly one of the plurality of subsets, and wherein each subset in the plurality of subsets is mapped to one of: one of a [[the]] plurality of other nodes in the plurality of nodes, or the node. 

11.	(currently amended) The method of claim 1, wherein facilitating re-execution second subset of the set of segments includes utilizing only segments in the second subset of the set of segments to facilitate execution of the first query, and wherein facilitating re-execution second subset of the set of segments further includes utilizing every segment in the second subset of the set of segments to facilitate re-execution 

12.	(currently amended) The method of claim 1, further comprising:
	determining the at least one segment in the first subset of the set of segments is unavailable to the node as the at least one corresponding physical segment



13.	(currently amended) The method of claim 12, wherein initiate execution of the first query utilizing other subsets 

14.	(currently amended) The method of claim [[12]] 1, further comprising:
	receiving, during the second temporal period, an updated query request indicating the first query based on the terminating of the execution of the first query, wherein the first query is reassigned with the second ownership sequence number for re-execution;
	wherein performing the re-execution of the first query via the second subset of the set of segments is based on extracting the updated ownership sequence number tag that indicates the second ownership sequence number from the updated query request.
	
	

15.	(currently amended) The method of claim [[14]] 1, further comprising: 
determining the re-execution of the first query is successful based on determining all as the at least one corresponding physical segment. 

16. 	(currently amended) The method of claim [[14]] 1, 
wherein the second execution of the consensus protocol is mediated via the plurality of nodes based on the terminating of the execution of the first query. 
	
17.	(currently amended) The method of claim 1, wherein the second data ownership information is determined more recently than the first data ownership information, and wherein 

18.	(currently amended) The method of claim 1, wherein the first data ownership information indicates that at least one of the first subset first data ownership information indicates that at least one of the first subset 

19.	(currently amended) A node of a computing device comprising:
	at least one processor; and
memory that stores executable instructions that, when executed by the at least one processor, cause at least one processing module of the node to:
receive, via at least one processor, a query request indicating a first query for execution via a plurality of nodes in a storage cluster that includes the node;
		response to the receiving the query request:
extract, via the at least one processor during a first temporal period, an ownership sequence number tag from the query request that indicates a first ownership sequence number;
initiate execution of the first query, via the at least one processor during the first temporal period, based on first data ownership information corresponding to the first ownership sequence number, wherein the is determined via participation in a first execution of a consensus protocol mediated via the plurality of 
terminate the execution of the first query, via the at least one processor during the first temporal period, based on at least one segment in the first subset of the set of segments being unavailable to the node and further based on the at least one segment in the first subset of the set of segments being indicated as at least one corresponding physical segment in the first data ownership information;
send a query error message indicating the termination of execution of the first query, wherein a final query result of the first query is not generated in the first temporal period based on the query error message;
perform re-execution of the first query, via the at least one processor during a second temporal period after the first temporal period, based on an updated ownership sequence number tag for the first query indicating a second ownership sequence number that is different from the first ownership sequence number, wherein the second ownership sequence number corresponds todetermined via participation in a second execution of the consensus protocol mediated via the plurality of updated ownership sequence number tag indicates a second ownership sequence number from an updated query requestand wherein the performing of the re-execution of the first query includes performing at least one rebuilding function based on the at least one segment being indicated as at least one corresponding virtual segment in the second data ownership information; and
	

wherein, based on the performing of the re-execution of the first query by utilizing the second subset of the set of segments based on determining the second ownership sequence number , a final result for the first query is generated in the second temporal period based on the second subset of the set of segments and further based on other segments retrieved from at least one memory drive.

20.	(currently amended) A non-transitory computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, causes the processing module to:
receive, via at least one processor, a query request indicating a first query for execution via a plurality of nodes in a storage cluster that includes a node;
		response to receiving the query request:
extract, via the at least one processor during a first temporal period, an ownership sequence number tag from the query request that indicates a first ownership sequence number;
initiate execution of the first query, via the at least one processor during the first temporal period, based on first data ownership information corresponding to the first ownership sequence number, wherein the is determined via participation in a first execution of a consensus protocol mediated via the plurality of 
terminate the execution of the first query, via the at least one processor during the first temporal period, based on at least one segment in the first subset of the set of segments being unavailable to the node and further based on the at least one segment in the first subset of the set of segments being indicated as at least one corresponding physical segment in the first data ownership information; 
send a query error message indicating the termination of execution of the first query, wherein a final query result of the first query is not generated in the first temporal period based on the query error message; 
perform re-execution of the first query, via the at least one processor during a second temporal period after the first temporal period, based on an updated ownership sequence number tag for the first query indicating a second ownership sequence number that is different from the first ownership sequence number, wherein the second ownership sequence number corresponds todetermined via participation in a second execution of the consensus protocol mediated via the plurality of updated ownership sequence number tag indicates a second ownership sequence number from a updated query requestnode’s ownership of a second subset of the set of segments, and wherein a set difference between the first subset and the second subset is non-null, and wherein the performing of the re-execution of the first query includes performing at least one rebuilding function based on the at least one segment being indicated as at least one corresponding virtual segment in the second data ownership information; and
	

wherein, based on the performing of the re-execution of the first query by utilizing the second subset of the set of segments based on determining the second ownership sequence number , a final result for the first query is generated in the second temporal period based on the second subset of the set of segments and further based on other segments retrieved from at least one memory drive.






Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of the record such as Marcus teaches all individual communication messages and documents remain visible for a period of time and then become inaccessible, the individual communication topic editor may not have any visibility controls beyond the ability to withdraw or restore messages or documents (paragraph 43).   Managing ownership rights of content may include ownership hierarchy established for organizations (that pay for subscriptions) and individual subscribers who are provisioned under a subscription agreement, transfer ownership and control upon departure of a subscriber group member or topic owner, closing a topic, removing content from view.  Ending invitations via e-mail, registering new guests or communicating rejection of the request, downloading and installing protective software and encryption management modules (which may be individualized) on the new guests' system (paragraph 92).  Berman teaches performing a partial restore request to restore part of a file system, including directories and/or files, into an existing file system by creating a file representation for each file to restore from the metadata image (figs. 7-8, paragraph 46). Kemper teaches logging and backup archiving schemes may be employed for durability and fast recovery. In parallel to the OLTP processing, OLAP query multiple queries may be executed on the same, arbitrarily current and consistent snapshot (paragraph 30).
However, none of the prior arts of the record teaches wherein: 
response to receiving the query request: extract, via the at least one processor during a first temporal period, an ownership sequence number tag from the query request that indicates a first ownership sequence number; initiate execution of the first query, via the at least one processor during the first temporal period, based on first data ownership information corresponding to the first ownership sequence number, wherein the first data ownership information is determined via participation in a first execution of a consensus protocol mediated via the plurality of nodes in a storage, wherein the first data ownership information  indicates the node’s ownership of a first subset of a set of segments, and wherein the set of segments is in a segment group stored by the plurality of nodes in the storage cluster; terminate the execution of the first query, via the at least one processor during the first temporal period, based on at least one segment in the first subset of the set of segments being unavailable to the node and further based on the at least one segment in the first subset of the set of segments being indicated as at least one corresponding physical segment in the first data ownership information;  send a query error message indicating the termination of execution of the first query, wherein a final query result of the first query is not generated in the first temporal period based on the query error message; perform re-execution of the first query, via the at least one processor during a second temporal period after the first temporal period, based on an updated ownership sequence number tag for the first query indicating a second ownership sequence number that is different from the first ownership sequence number, wherein the second ownership sequence number corresponds tothe updated ownership sequence number tag indicates a second ownership sequence number from a updated query request, wherein the second data ownership information further indicates the node’s ownership of a second subset of the set of segments, and wherein a set difference between the first subset and the second subset is non-null, and wherein performing of the re-execution of the first query includes performing at least one rebuilding function based on the at least one segment being indicated as at least one corresponding virtual segment in the second data ownership information; and wherein, based on the performing of the re-execution of the first query by utilizing the second subset of the set of segments based on determining the second ownership sequence number, a final result for the first query is generated in the second temporal period based on the second subset of the set of segments and further based on other segments retrieved from at least one memory drive ( in claims 1, 19, 20).











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169